     Case 2:20-cv-01280-WBS-AC Document 20 Filed 01/12/21 Page 1 of 11


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   SHAWNTEL STOUTT,                         No. 2:20-cv-01280 WBS AC
13                 Plaintiff,

14        v.                                  ORDER RE DEFENDANT’S MOTION
                                              FOR JUDGMENT ON THE PLEADINGS
15   TRAVIS CREDIT UNION,

16                 Defendant.

17

18                                 ----oo0oo----

19              In this putative class action, plaintiff Shawntel

20   Stoutt claims that defendant Travis Credit Union violated

21   § 227(b)(1)(A)(iii) of the Telephone Consumer Protection Act of

22   1991 (“TCPA”), which prohibits the use of an automatic telephone

23   dialing system (“ATDS”) to call cell phones.         See 47 U.S.C.

24   § 227(b)(1)(A)(iii).     Plaintiff alleges that defendant used an

25   ATDS to call her cell phone number at least 18 times between

26   January 24, 2019, and February 26, 2020.        (See Compl. ¶¶ 20-32

27   (Docket No. 1).)    Defendant has filed a motion for judgment on

28   the pleadings, arguing that the court lacks subject matter
                                          1
     Case 2:20-cv-01280-WBS-AC Document 20 Filed 01/12/21 Page 2 of 11


1    jurisdiction over plaintiff’s claim following the Supreme Court’s

2    ruling in Barr v. American Ass’n of Political Consultants, Inc.,

3    140 S. Ct. 2335 (2020) (hereinafter AAPC).

4    I.   Legal Standard

5         A.    Judgment on the Pleadings

6               After the pleadings are closed, any party may move for

7    judgment on the pleadings pursuant to Federal Rule of Civil

8    Procedure 12(c).    A motion brought under Rule 12(c) is

9    “functionally identical” to one brought pursuant to Rule 12(b),

10   and “the same standard of review applicable to a Rule 12(b)

11   motion applies to its Rule 12(c) analog.”        Dworkin v. Hustler

12   Magazine Inc., 867 F.2d 1188, 1192 (9th Cir. 1989).          “[I]f a

13   party raises an issue as to the court’s subject matter

14   jurisdiction on a motion for a judgment on the pleadings, the

15   district judge will treat the motion as if it had been brought

16   under Rule 12(b)(1).”     San Luis Unit Food Producers v. United

17   States, 772 F. Supp. 2d 1210, 1218 (E.D. Cal. 2011) (Wanger, J.)

18   (citing 5C Charles Alan Wright & Arthur R. Miller, Federal

19   Practice and Procedure § 1367 (3d ed. 2004); Rutenschroer v.

20   Starr Seigle Commc’ns, Inc., 484 F. Supp. 2d 1144, 1147–48 (D.
21   Haw. 2006)), aff’d, 709 F.3d 798 (9th Cir. 2013).

22        B.    Subject Matter Jurisdiction

23              Federal Rule of Civil Procedure 12(b)(1) provides for

24   dismissal of an action for “lack of jurisdiction over the subject

25   matter.”   Federal courts are “courts of limited jurisdiction” and

26   “possess only that power authorized by Constitution and statute.”
27   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

28   (1994).    “The Constitution limits Article III federal courts’
                                          2
     Case 2:20-cv-01280-WBS-AC Document 20 Filed 01/12/21 Page 3 of 11


1    jurisdiction to deciding ‘cases’ and ‘controversies.’”          Oklevueha

2    Native Am. Church of Haw., Inc. v. Holder, 676 F.3d 829, 835 (9th

3    Cir. 2012) (quoting U.S. Const. art. III, § 2).          The court’s

4    “role is neither to issue advisory opinions nor to declare rights

5    in hypothetical cases, but to adjudicate live cases or

6    controversies consistent with the powers granted the judiciary.”

7    Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th

8    Cir. 2000) (en banc).     The burden of establishing subject matter

9    jurisdiction lies with the party asserting jurisdiction, and

10   courts presume a lack of jurisdiction until the party proves

11   otherwise.    See Kokkonen, 511 U.S. at 377; Chandler v. State Farm

12   Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010).

13   II. Discussion

14              Defendant argues that the court lacks subject matter

15   jurisdiction over plaintiff’s claim because it is premised on a

16   statute that was unconstitutional and ineffective at the time of

17   defendant’s alleged phone calls.          (See Def.’s Mot. for Judgment

18   on the Pleadings (“Def.’s Mot.”) at 5-10 (Docket No. 12).)

19   Plaintiff responds that the TCPA was effective, at least as to

20   defendant’s activities, during the relevant period.          (See Pl.’s
21   Opp’n at 9-11 (Docket No. 17).)

22              Congress enacted the TCPA in 1991.         AAPC, 140 S. Ct. at

23   2344.   “In plain English, the TCPA prohibit[s] almost all

24   robocalls to cell phones.”      Id.   But in November 2015, Congress

25   amended the TCPA to allow robocalls made to collect government

26   debt (the “government debt exception”):
27        (b)   Restrictions on use of automated telephone
                equipment
28
                                           3
     Case 2:20-cv-01280-WBS-AC Document 20 Filed 01/12/21 Page 4 of 11


1               (1) Prohibitions

2                It shall be unlawful for any person within the
                 United States, or any person outside the United
3                States if the recipient is within the United
                 States--
4
                     (A) to make any call (other than a call made
5                    for emergency purposes or made with the prior
                     express consent of the called party) using
6                    any automatic telephone dialing system or an
                     artificial or prerecorded voice--
7
                * * *
8
                          (iii) to any telephone number assigned to
9                         a paging service, cellular telephone
                          service, specialized mobile radio
10                        service, or other radio common carrier
                          service, or any service for which the
11                        called party is charged for the call,
                          unless such call is made solely to
12                        collect a debt owed to or guaranteed by
                          the United States;
13
     47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added).
14
                In AAPC, the Supreme Court addressed the
15
     constitutionality of the TCPA.       See 140 S. Ct. at 2335.        There, a
16
     group of political and nonprofit organizations sought a
17
     declaratory judgment that the government-debt exception
18
     unconstitutionally favored debt-collection speech over political
19
     and other speech in violation of the First Amendment.          See id. at
20
     2343.    The case made its way to the Supreme Court, and in a
21
     fractured decision,1 six Justices agreed that, in adding the
22

23        1    Justice Kavanaugh announced the judgment of the Court
     in a plurality opinion, which Chief Justice Roberts and Justice
24   Alito joined in whole, and which Justice Thomas joined in part.
     See AAPC, 140 S. Ct. at 2343–56. Justice Sotomayor concurred in
25   the judgment. See id. at 2356–57. Justice Breyer, joined by
26   Justices Ginsburg and Kagan, concurred in the judgment with
     respect to severability, but dissented as to the plurality’s
27   application of strict scrutiny to § 227(b)(1)(A)(iii)’s content-
     based distinction. See id. at 2357–63. Lastly, Justice Gorsuch
28   issued an opinion in which he concurred in the judgment in part
                                     4
     Case 2:20-cv-01280-WBS-AC Document 20 Filed 01/12/21 Page 5 of 11


1    government-debt exception to the statute in 2015, Congress had

2    impermissibly favored debt-collection speech over political and

3    other speech in violation of the First Amendment.          See id. at

4    2343.     Seven Justices agreed that the proper remedy for this

5    constitutional infirmity was to invalidate and sever the

6    government debt exception, leaving the rest of the TCPA intact.

7    See id.

8                The issue here is whether the Supreme Court’s decision

9    in AAPC forecloses federal courts from asserting subject matter

10   jurisdiction over alleged violations of the TCPA committed while

11   the government-debt exception was affixed to the face of the

12   statute--that is, between November 2015 and July 6, 2020.

13   Defendant urges this court to interpret AAPC as an adjudication

14   that the entirety of § 227(b)(1)(A)(iii) was unconstitutional and

15   void until the Supreme Court severed the offending government-

16   debt exception to preserve the rest of the law.         See Creasy v.

17   Charter Commc’ns, Inc., Civil Action No. 20-1199, 2020 WL

18   5761117, at *6 (E.D. La. Sep. 28, 2020); (“the entirety of the

19   pre-severance version of § 227(b)(1)(A)(iii) is void because it

20   itself was repugnant to the Constitution before the Supreme Court
21   restored it to constitutional health in AAPC” (quoting Seila Law

22   LLC v. CFPB, 140 S. Ct. 2183, 2208, (2020)).

23               Because federal courts lack jurisdiction over claims

24   based upon unconstitutional statutes, see Ex Parte Siebold, 100

25   U.S. 371, 377 (1879) (“if the laws are unconstitutional and void,

26   the Circuit Court acquired no jurisdiction of the causes”),
27
     and dissented on yet other grounds, and which Justice Thomas
28   joined in part. See id. at 2363–67.
                                     5
     Case 2:20-cv-01280-WBS-AC Document 20 Filed 01/12/21 Page 6 of 11


1    defendant argues that this court lacks subject matter

2    jurisdiction even over claims based on alleged violations of the

3    TCPAs’ general prohibition on robocalls that were committed while

4    the government-debt exception was appended to the law.          (See

5    Def.’s Mot. at 3-4.)

6               Three out-of-circuit district courts have effectively

7    adopted defendant’s argument, holding that AAPC divests federal

8    courts of jurisdiction over TCPA claims concerning robocalls made

9    between November 2015 and the date of AAPC’s issuance, even when

10   those robocalls were not made for the purposes of collecting

11   government debt.    See Creasy, 2020 WL 5761117; Lindenbaum v.

12   Realgy, LLC, No. 1:19 CV 2862, 2020 WL 6361915 (N.D. Ohio Oct.

13   29, 2020); Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc.,

14   No. 5:20-cv-38-Oc-30PRL, 2020 WL 7346536 (M.D. Fla. Dec. 11,

15   2020).

16              On the other side of the ledger, the two district

17   courts in this circuit that have addressed the question have

18   effectively held the opposite--that the TCPA remains enforceable,

19   at least against non-government debt collectors, as to calls made

20   between November 2015 and July 6, 2020.        See Shen v. Tricolor
21   Cal. Auto Grp., LLC, No. CV 20-7419 PA (AGRx), 2020 WL 7705888

22   (C.D. Cal. Dec. 17, 2020); Trujillo v. Free Energy Sav. Co., LLC,

23   No. 5:19-cv-0272-MCS-SP, 2020 U.S. Dist. LEXIS 239730 (C.D. Cal.

24   Dec. 21, 2020).

25              Several other district courts in this circuit have

26   assumed that the constitutionally inoffensive portion of the
27   statute remains viable as to these calls.        See, e.g., Canady v.

28   Bridgecrest Acceptance Corp., No. CV-19-04738-PHX-DWL, 2020 WL
                                          6
     Case 2:20-cv-01280-WBS-AC Document 20 Filed 01/12/21 Page 7 of 11


1    5249263, at *5 (D. Ariz. Sep. 3, 2020) ("Although [AAPC] struck

2    down a part of the TCPA not at issue in this case, the bulk of

3    the TCPA lives on."); Komaiko v. Baker Techs., Inc., No. 19-cv-

4    03795-DMR, 2020 WL 5104041, at *5 (N.D. Cal. Aug. 11, 2020)

5    ("[T]he [Supreme] Court severed the government-debt exception

6    from the remainder of the statute, leaving the call restriction

7    otherwise intact.     Because the government-debt exception is not

8    at issue in this case, the decision in [AAPC] does not impact

9    Plaintiffs’ claims.").     One out-of-circuit district court, citing

10   other courts’ assumption that the statute remains enforceable,

11   concluded that it had jurisdiction over such claims.          Abramson v.

12   Fed. Ins. Co., No. 8:10-cv-2523-T-60AAS, 2020 WL 7318953, at *3-4

13   (M.D. Fla. Dec. 11, 2020) (collecting cases).

14              Central to the parties’ arguments is a footnote in

15   Justice Kavanaugh’s plurality opinion:

16              As the Government acknowledges, although our
                decision means the end of the government-
17              debt exception, no one should be penalized
                or held liable for making robocalls to
18              collect government debt after the effective
                date of the 2015 government-debt exception
19              and before the entry of final judgment by
                the District Court on remand in this case,
20              or such date that the lower courts determine
                is appropriate. On the other side of the
21              ledger, our decision today does not negate
                the liability of parties who made robocalls
22              covered by the robocall restriction.
23   AAPC, 140 S. Ct. at 2355 n.12 (citation omitted).

24              Because this footnote was only joined by Chief Justice

25   Roberts and Justice Alito, it is non-binding dicta.          See id. at

26   2342.   However, this court agrees with the other district courts
27   in this circuit that have addressed this issue that Justice

28   Kavanaugh’s statement is ultimately persuasive--in other words,
                                          7
     Case 2:20-cv-01280-WBS-AC Document 20 Filed 01/12/21 Page 8 of 11


1    that AAPC “does not negate the liability of parties who made

2    robocalls covered by the robocall restriction.”         See Shen, 2020

3    WL 7705888, at *4 (“Because Justices Sotomayor, Breyer, Ginsburg,

4    and Kagan joined in the judgment on severability, they did not

5    expressly join the portion of Justice Kavanaugh’s opinion

6    containing footnote 12.      As such, Justice Kavanaugh’s resolution

7    of the issue may not be binding on this Court, but it is

8    persuasive.”); Trujillo, 2020 U.S. Dist. LEXIS 239730, at *6.

9               This conclusion follows from the fact that the Supreme

10   Court specifically declined to strike down the TCPA’s entire

11   robocall ban, as requested by the AAPC plaintiffs.          AAPC, 140 S.

12   Ct. at 2343 (“the entire 1991 robocall restriction should not be

13   invalidated” (emphasis added)).       Instead, seven Justices

14   concluded that “the 2015 government-debt exception must be

15   invalidated and severed from the remainder of the statute.”         See

16   id. at 2343.     By severing and invalidating only the government-

17   debt exception, “rather than razing whole statutes or Acts of

18   Congress,” the Court ensured that the TCPA’s original robocall

19   ban would remain in effect, including as to calls placed between

20   2015 and 2020.    See id.
21              Contrary to defendant’s assertions, judicial severance

22   of a specific statutory provision does not act as a declaration

23   that the entire statute was void and unenforceable up until the

24   date of the court’s opinion.      One of the central premises

25   underlying the Supreme Court’s decision to sever the government-

26   debt exception was that “the remainder of the law is capable of
27   functioning independently and thus would be fully operative as

28   law.”   AAPC, 140 S. Ct. at 2353.
                                          8
     Case 2:20-cv-01280-WBS-AC Document 20 Filed 01/12/21 Page 9 of 11


1               Holding the entire robocall ban to be ineffective as to

2    calls made between 2015 and 2020 would improperly construe AAPC

3    as having invalidated the entirety of § 227(b)(1)(A)(iii), rather

4    than just the government-debt exception, and thus would undermine

5    the Court’s central purpose in severing the statute.          See Shen,

6    2020 WL 7705888, at *4.      But see Creasy, 2020 WL 5761117, at *6

7    (“the entirety of the pre-severance version of

8    § 227(b)(1)(A)(iii) is void because it itself was repugnant to

9    the Constitution before the Supreme Court restored it to

10   constitutional health in AAPC”).         Supreme Court precedent

11   dictates that, in cases like this, “where Congress added an

12   unconstitutional amendment to a prior law,” the court must treat

13   “the original, pre-amendment statute as the ‘valid expression of

14   legislative intent.’”     AAPC, 140 S. Ct. at 2353 (quoting Frost v.

15   Corp. Comm’n of Okla., 278 U.S. 515, 526-27 (1929)); see also

16   Eberle v. Michigan, 232 U.S. 700, 704-05 (1914) (holding that

17   amendments to general ban on liquor sales that exempted

18   manufacturers of homemade wine and cider were “mere nullities”

19   which could not affect the validity of the law as a whole through

20   their subsequent adoption).
21              Defendant cites to Grayned v. City of Rockford, 408

22   U.S. 104 (1972), to argue that “courts must consider the facial

23   constitutionality of the ordinance in effect when [the defendant]

24   was arrested and convicted.” Grayned, 408 U.S. at 107 n.3.          In

25   Grayned, the Supreme Court reversed a conviction based on an

26   anti-picketing ordinance that the Court held violated the Equal
27   Protection clause of the Fourteenth Amendment.         See id., 408 U.S.

28   at 107 (citing Police Dep’t of Chicago v. Mosley, 408 U.S. 92
                                          9
     Case 2:20-cv-01280-WBS-AC Document 20 Filed 01/12/21 Page 10 of 11


1    (1972)).    Though the state legislature had amended the ordinance

2    after the defendant’s conviction, the Court held that the

3    conviction must be vacated because the statute in place at the

4    time had made an impermissible distinction between labor

5    picketing and other types of peaceful picketing.          See id.

6                Defendant’s reliance on Grayned is misplaced.            Because

7    the Court did not have occasion to sever the offending portion

8    from the remainder of the statute (as the state legislature had

9    already amended it), Grayned says nothing about how courts should

10   treat alleged violations of law that occurred during a period of

11   unconstitutionality resulting from addition of an

12   unconstitutional statutory exception that has since been severed

13   and invalidated.     See AAPC, 140 S. Ct. at 2353; United States v.

14   Jackson, 390 U.S. 570, 586 (1968) (holding that defendant could

15   still be prosecuted under 1932 Kidnapping Act, despite the fact

16   that a 1934 amendment adding the death penalty as an available

17   punishment in certain instances rendered the Act unconstitutional

18   for a period of time in which the defendant’s violations

19   occurred).    In fact, defendant does not cite to a single case in

20   which a court has determined a statute to be ineffective, in
21   whole or in part, where the statute suffered a finite period of

22   constitutional infirmity bookended by periods of validity.2

23
           2   Defendant further argues that enforcing
24   § 227(b)(1)(A)(iii) as to calls made between 2015 and 2020 would
     create ex post facto liability and due process issues for
25   government-debt collectors. (Def.’s Reply at 8-9 (Docket No.
26   18).) While the court acknowledges the potential due process
     implications of enforcing the robocall ban against government-
27   debt collectors for calls made while the government-debt
     exception was on the books, see Lindenbaum, 2020 WL 6361915, at
28   *7 (acknowledging due process concerns), the court need not--and
                                     10
     Case 2:20-cv-01280-WBS-AC Document 20 Filed 01/12/21 Page 11 of 11


1                In short, defendant’s view of severability has no

2    foundation in law.     Because the Supreme Court has invalidated and

3    severed the government-debt exception from the remainder of

4    § 227(b)(1)(A)(iii), the exception did not affect the remainder

5    of the statute and the statute remains enforceable, at least

6    against non-government debt collectors, as to calls made between

7    November 2015 and July 6, 2020.       See Frost, 278 U.S. at 526-27;

8    Eberle, 232 U.S. at 704-05.       The court may therefore adjudicate

9    plaintiff’s TCPA claim against defendant concerning the calls

10   alleged in plaintiff’s complaint.

11               IT IS THEREFORE ORDERED that defendant’s Motion for

12   Judgment on the Pleadings (Docket No. 12) be, and the same hereby

13   is, DENIED.

14   Dated:   January 12, 2021

15

16

17

18

19

20
21

22

23

24

25

26
     does not--decide in this Order whether government-debt collectors
27   are subject to liability for calls made between 2015 and 2020.
     Defendant is not a government-debt collector. The due process
28   question should properly be resolved in a different case.
                                     11
